Citation Nr: 1736761	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-24 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to December 10, 2014 for service connection for right radial nerve neuropathy.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for septoplasty with inferior turbinate cautery as secondary to sleep apnea.

5.  Entitlement to service connection for uvulopalatopharyngoplasty with tonsillectomy as secondary to sleep apnea.  

6.  Entitlement to service connection for shifting of teeth due to multiple extractions causing gum and jaw damage.  

7.  Entitlement to an increased rating for service-connected laceration scar of the right extensor pollicis longus and brevis status post surgery, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA RO in New Orleans, Louisiana.  In February 2010, the RO granted a claim for a compensable rating for service-connected laceration scar of the right extensor pollicis longus and brevis status post surgery, to the extent that it assigned a 10 percent rating, with an effective date of July 28, 2009.  In June 2013, the RO denied claims for service connection for sleep apnea, degenerative joint disease, right foot with spurs, and degenerative joint disease, left foot with spurs.  In August 2015, the RO denied a claim for "shifting of teeth due to multiple extractions causing gum and jaw damage."  In January 2016, the RO granted service connection for right radial nerve neuropathy, and assigned an effective date for service connection of December 10, 2014.  The Veteran appealed the issue of entitlement to an earlier effective date for service connection, and in April 2016, the RO denied the claim.  See May 2016 statement of the case.  

The Board has recharacterized the issues of service connection for degenerative joint disease, right foot with spurs, and degenerative joint disease, left foot with spurs, as stated on the cover page of this decision to interpret the claimed conditions as broadly as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In February 2017, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determinations in these claims and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

The issues of entitlement to service connection for a bilateral foot disability, sleep apnea, shifting of teeth due to multiple extractions causing gum and jaw damage, septoplasty with inferior turbinate cautery, and uvulopalatopharyngoplasty, and entitlement to an increased rating for service-connected laceration scar of the right extensor pollicis longus and brevis status post surgery, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his hearing, held in February 2017, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw the issue of entitlement to an effective date prior to December 10, 2014 for service connection for right radial nerve neuropathy.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an effective date prior to December 10, 2014 for service connection for right radial nerve neuropathy by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

A review of the claims folder shows that the Veteran has initiated an appeal on the issue of entitlement to an effective date prior to December 10, 2014 for service connection for right radial nerve neuropathy.  The Veteran has since indicated that he desires to withdraw his appeal as to this issue.  Specifically, during his hearing, heled in February 2017, the Veteran stated that he desired to withdraw the issue of entitlement to an effective date prior to December 10, 2014 for service connection for right radial nerve neuropathy.   See Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks (i.e., hearing testimony) are transcribed, a statement becomes written.

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above.  It is dismissed.



ORDER

The issue of entitlement to an effective date prior to December 10, 2014 for service connection for right radial nerve neuropathy is dismissed.


REMAND

With regard to the claims for sleep apnea, and a bilateral foot disability, the Board first notes that in June 2013, the RO denied claims for service connection for sleep apnea, degenerative joint disease, right foot with spurs, and degenerative joint disease, left foot with spurs.  In December 2013, a timely notice of disagreement was received, and on August 28, 2015, the Veteran was sent a statement of the case.  On October 29, 2015, an appeal (VA Form 9) was received via fax.

The RO subsequently determined that the Veteran's appeal was untimely.  See April 2016 deferred rating decision; May 2016 duty-to-assist letter.  

In March 2016, an application to reopen the claims was received.  In May 2016, the RO determined that new and material evidence had not been received to reopen the claims.    

In summary, following the receipt of a timely notice of disagreement as to the RO's June 2013 rating decision, the Veteran was sent a statement of the case on August 28, 2015.  On October 29, 2015, his appeal was received.  In computing the time limit, the first day of the specified period will be excluded and the last day included.  38 C.F.R. § 20.305 (b) (2016).  The Board therefore finds that a timely appeal was received as to the RO's June 2013 rating decision.  See 38 C.F.R. § § 20.202, 20.501(b) (2016); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the filing of a timely substantive appeal is not jurisdictional and that VA may elect to waive the appellant's failure to file a timely substantive appeal).  Under the circumstances, a new and material analysis is not warranted; the claims are to be analyzed as claims for service connection.  

With regard to the claim for a bilateral foot disability, in January 2013, the Veteran was afforded an examination of his feet by Dr. M.U., and an etiological opinion was obtained that weighs against the claim.  However, a great deal of medical evidence has been associated with the claims file since the January 2013 VA examination, to include approximately nine years of VA progress notes, dated between 2007 and 2016, as well as a February 2017 etiological opinion from a VA physician, Dr. J.C., which suggested that it was "highly likely" that the Veteran's foot pain is attributable to the same symptoms he had in service.  Unfortunately, the doctor failed to provide any explanation or reasoning for such a conclusion.  As such, a supplemental opinion should be obtained.

With regard to the claim for sleep apnea, the Veteran asserts that he had this condition during service, and he and his wife testified at a Board hearing that she witnessed him stopping breathing during his sleep while he was in service.  VA progress notes contain notations of obstructive sleep apnea.  In February 2017, an etiological opinion was received from a VA physician, Dr. J.C., which suggested that it was "highly likely" that the Veteran's foot pain is attributable to the same symptoms he had in service, but again failed to provide any explanation or reasoning for such a conclusion that is favorable to the claim.  Accordingly, on remand, the Veteran should be afforded an examination, and an etiological opinion should be obtained.  

With regard to the claim for an increased rating for service-connected laceration scar of the right extensor pollicis longus and brevis status post surgery, the Veteran was last afforded an examination in October 2014.  During his hearing, held in February 2017, he testified that his symptoms, to include pain and decreased mobility, had worsened.  The Board therefore finds that another examination is warranted.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43, 186 (1995).  

With regard to the claims service connection for septoplasty with inferior turbinate cautery, and uvulopalatopharyngoplasty with tonsillectomy, these disabilities are both claimed as secondary to sleep apnea.  See 38 C.F.R. § 3.310 (2016).  The issue of service connection for sleep apnea has been remanded for additional development.  Therefore, these claims are inextricably intertwined with the claim for service connection for sleep apnea, and adjudication of these claims must be deferred until the claim for sleep apnea is readjudicated.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Finally, with regard to the claim for shifting of teeth due to multiple extractions causing gum and jaw damage, the Veteran asserts that he received improper treatment of his teeth during service, and that certain teeth were removed without use of spacers, such that he sustained shifting of his teeth.  

The Veteran's service treatment records contain indications that teeth #3 and #19 are missing.  

A VA progress noted, dated in August 2010, notes that a computerized tomography of the sinuses showed metallic dental artifacts.  

A statement from Dr. R.P., dated in January 2017, shows that she states that, due to early removal of tooth #19, tooth #14 is super-erupted and tooth #18 is
malpositioned.  Because of removal of tooth #3, tooth #2 is mesially tilted.  All of the above could have been avoided if teeth #3 and #19 had been replaced immediately after extractions.  The proposed treatment was to replace teeth #3 and #19 with implanted retained crowns.

Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150 (2016).  

The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306 (b)(1); VAOGCPREC 5-97.  However, the United States Court of Appeals for the Federal Circuit has elaborated that an unintended result of medical treatment due to military negligence or malpractice could be "service trauma" pursuant to 38 U.S.C.A. § 1712 (a)(1)(C).  Neilson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010).

The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161 (2016); Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

A claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).

Under 38 C.F.R. § 3.381, VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the VHA determines that a Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381 (a) (2016).

In this case, the RO did not refer the claim of service connection for a dental disability for purposes of VA outpatient treatment purposes.  Therefore, a remand is appropriate for the claim to be referred to the VHA to make the initial determination on the claim.

Furthermore, a pre-requisite for receiving VA dental treatment under 38 C.F.R. § 3.381 is a VA dental examination.  The Veteran has not yet been afforded an examination.  On remand, he should be afforded a dental examination, to include an etiological opinion in association with his claim for service connection for compensation purposes.  See 38 C.F.R. §§ 3.381, 4.150; McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran is hereby notified that it is his responsibility to report for his examination(s), and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination(s) without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2016).
Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned to the VA examiner (Dr. M.U.) who offered the January 2013 opinion as to the Veteran's claimed bilateral foot disability, or if not available to another examiner.  If the requested opinions cannot be provided without an examination, one should be provided.  The examiner should answer the following questions: 

a) Is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has a foot disability of either foot that either began during or was otherwise caused by his military service (from September 1984 to November 1993)?  Why or why not? 

b) Is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that arthritis of either foot manifested within one year of separation from service?  Why or why not? 

In answering the questions, the examiner should review the entire claims file, including records of VA treatment associated with the claims file since January 2013, and state whether any change in the January 2013 opinion is warranted.  The examiner should also acknowledge and discuss the lay statements from the Veteran (including his testimony at his Board hearing in February 2017) asserting the continuity of foot symptomatology since service, and the February 2017 opinion of Dr. J.C.

2.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his sleep apnea.  The examiner should answer the following question:

Is it at least as likely as not (50 percent or greater) that the Veteran's sleep apnea either began during or was otherwise caused by his military service?  Why or why not? In so doing, the examiner should consider the relevance of the statements by the Veteran and his spouse at the February 2017 Board hearing that she witnessed him snoring loudly and stopping breathing at times while in service.

3.  Schedule the Veteran for a VA examination to assess the severity of his service-connected laceration scar of the right extensor pollicis longus and brevis status post surgery disability.  The examiner should describe any functional effects of the Veteran's disability, including on his occupational functioning and daily activities.  

4.  Schedule the Veteran for a VA dental examination.  The examiner should address the following questions:

a)  For each identified dental disorder, is it at least as likely as not (a 50 percent or greater probability) that any identified dental disorder is related to the Veteran's active military service? Why or why not? 

b)  Does the Veteran have tooth loss due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis - and, if so, is it due to trauma or disease during service, such as osteomyelitis, and not due to the loss of the alveolar process as a result of periodontal disease?  Why or why not? 

c)  Does the Veteran have any identified dental disorder is the unintended result of medical treatment due to military negligence or malpractice?  The examiner should specifically discuss the Veteran's claim of disability due to negligent inservice extraction of tooth #3 and #19.

5.  Following completion of the development requested in the fifth paragraph of this remand, refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) of VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

6.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


